Gunter, Justice,
concurring specially. The record in this case shows that on the 24th day of January, 1972, the Judge of the Superior Court of Atkinson County entered a judgment in Civil Action No. 3676 ordering Henry Morris Lewis and Bill Lewis to surrender possession of a tractor to the Citizens Exchange Bank and upon their failure to do so the sheriff was directed by the court to seize possession of the tractor and deliver the same to the bank.
*335Insofar as the record discloses, this judgment was not appealed.
On February 11, 1972, Bill Lewis filed Civil Action No. 3691 in the Superior Court of Atkinson County against the Citizens Exchange Bank and the sheriff seeking to enjoin them from interfering with his possession of the tractor.
The defendants then filed defensive pleadings, among the defenses being a motion to dismiss the complaint on the ground that it failed to state a claim for which relief could be granted. The trial judge granted this motion and dismissed the complaint by a judgment dated March 6th and filed March 9, 1972.
Bill Lewis has appealed from this judgment. His complaint in Civil Action No. 3691 has attached thereto as Exhibit "A” the judgment rendered in Civil Action No. 3676. His complaint therefore showed on its face that the same court that he was asking to enjoin the defendants from interfering with his possession had previously ordered him and others to deliver possession of the tractor to those defendants. The complaint thus showed on its face that it did not state a claim for which injunctive relief could possibly be granted; and the trial judge’s order dismissing the complaint was proper.
I would affirm the judgment for the reason stated herein.
I am authorized to state that Justice Nichols and Justice Undercofler join me in this special concurrence.